Citation Nr: 1516591	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to an initial rating in excess of 30 percent for other specified trauma- and stress-related disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to October 1985.  He also served in the Army National Guard and had a period of active duty for training (ACDUTRA) from May 1997 to December 1997, and periods of active duty from April 2003 to December 2003, and from September 2006 to November 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010, March 2013, and May 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains VA medical records dated from September 2012 to November 2012, which have been reviewed by the Agency of Original Jurisdiction (AOJ) and the Board.  Otherwise the documents in Virtual VA are irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issues of entitlement to higher ratings for hypertension and other specified trauma- and stress-related disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record reflects that the Veteran's obstructive sleep apnea was incurred during active duty service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his obstructive sleep apnea was incurred during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333  (Fed. Cir. 2013). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308. 

In this case, the Veteran's service treatment records (STRs) reflect that he had surgical treatment while in Kuwait in December 2006.  The pre-anesthesia evaluation noted questionable obstructive sleep apnea and the surgical anesthesia records note that the Veteran had a past medical history of obstructive sleep apnea.  Post-deployment records dated in October 2007 reflect that the Veteran denied experiencing sleeping problems and denied feeling tired after sleeping.

The Veteran underwent a sleep study at St. John's Hospital in April 2010, which showed moderate obstructive sleep apnea.

The report of the July 2010 VA examination reflects that the Veteran reported that he noticed extreme daytime somnolence, fatigue, snoring, and waking up gasping with tachycardia after he returned from Iraq.  He attributed it to the stress of deployment, but when it did not resolve, he said he underwent a sleep study and was diagnosed with obstructed sleep apnea.  The examiner opined that it was as likely as not that the Veteran's sleep disorder emerged while in service.  The examiner explained that the Veteran evidenced the hallmark symptoms of sleep apnea after returning from deployment and that the diagnosis was confirmed by a later sleep study.  The examiner noted that the typical clinical history of sleep apnea is an extended symptomatic period prior to diagnosis.

The Board finds that service connection for obstructive sleep apnea is warranted.  The competent lay and medical evidence links the Veteran's sleep apnea to active duty service.  Significantly, the December 2006 anesthesia records note a possible history of obstructive sleep apnea.  There is no entrance examination for the Veteran's period of active duty from September 2006 to November 2007; therefore, he is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111 (2014).  Furthermore, the Veteran is competent to report that he began experiencing daytime somnolence, snoring, and apneas after his deployment, and the July 2010 VA examiner opined that it was as likely as not that the sleep disorder was incurred in service.  The only evidence weighing against the claim is the Veteran's post-deployment records dated in October 2007, in which he denied experiencing sleep problems and denied feeling tired after sleeping.  However, the Veteran explained that he thought the problems he was having were due to the stress of deployment and would go away.  In sum, the Board finds that this negative evidence is outweighed by the other evidence of record.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for obstructive sleep apnea are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The claims for higher ratings for hypertension and a psychiatric disorder are being remanded for additional VA examinations and outstanding records.

First, a remand is required to obtain outstanding VA treatment records.  In an April 2013 notice of disagreement (NOD), the Veteran's representative stated that Veteran received treatment at the Columbia VA Medical Center (VAMC).  The claims file includes VA medical records dated from December 2010 to December 2012.  On remand, any outstanding treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).

Second, a remand is required to obtain another VA examination for hypertension.  A VA examination was last conducted in December 2011, over three years ago.  In his April 2013 NOD, the Veteran's representative stated that the Veteran's hypertension had worsened and that he now had to take medication to control his blood pressure.  VA treatment records also indicate that the Veteran had to start taking medication for his hypertension.  Because of evidence of worsening, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected hypertension.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the Board notes that the Veteran was last provided a VA examination in conjunction with his psychiatric disorder in January 2014.  As this case is already being remanded for records, the Board finds that another VA examination would be helpful in ascertaining the current severity and manifestations of his service-connected psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center, to include the Columbia VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected hypertension.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his other specified trauma- and stress-related disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected psychiatric disorder.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.  Finally, the examiner must estimate, if possible, the severity of the disorder without any medication.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


